Exhibit 10.2

 

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”) is entered into
between Woodward, Inc. (the “Company”) and Jonathan W. Thayer (“Executive”) (the
Company and Executive will be collectively referred to hereinafter as the
“Parties”).

WHEREAS, Executive was employed by the Company;

WHEREAS, Executive separated from such employment, effective  April 13, 2020
(the “Termination Date”);

WHEREAS, the Parties seek to fully and finally settle all existing claims,
whether or not now known, arising out of Executive’s employment and termination
of employment on the terms set forth herein;

NOW THEREFORE, the Parties mutually understand and agree as follows:

1. Payments and Consideration.    In consideration for Executive's execution of
this Agreement, and subject to the fulfillment of all of its terms and
conditions by Executive,  and provided Executive has not exercised his right of
revocation as described in Article 13,  Company and Executive agree as follows:

(a) Severance Pay.  No later than ten (10) business days following
the completion of the Revocation Periods described in Article 13, the Company
shall pay Executive a lump sum equal to the gross amount of Five Hundred
Seventy-Five Thousand dollars ($575,000.00) (the “Severance Pay”), less
applicable taxes and other lawful withholdings.      

(b) Cash Long Term Incentive Plan (the “Cash LTI Plan”).  The Executive shall be
eligible for treatment as a Retired member as defined in and pursuant to the
Administrative Guidelines for the Cash LTI Plan, with an imputed retirement date
of September 30, 2020 (the “Cash LTI Consideration”). Accordingly, Executive
will receive a cash payment for each of the three performance cycles of which
the Executive was a participant (and through September 30, 2020), equal to the
pro-rated amounts (based on remaining term of each cycle as of such date) of
actual payout(s), if any, for each such cycle, payable in each case within five
(5) business days following the date payment is made to Participants for the
applicable Cash LTI cycle. Proration pursuant to this agreed upon cash payment
shall be consistent with the methodology used for proration under the Cash LTI
Administrative Guidelines for Participant Retirements in accordance with section
5.5 thereunder. For the avoidance of doubt, for the FY18-FY20 cycle, the
proration factor shall be 58.33% (21 of 36 months) of any earned award for that
cycle; for the FY19-FY21 cycle, the proration factor shall be 58.33% (21 of 36
months); and for the FY20-FY22 cycle, the proration factor shall be 33.33%
 (12 of 36 months). Executive is responsible for notification to the company in
any change of address or banking information in order to make any award payment
timely. 



1

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

(c) Outstanding Stock Options.  All stock options previously awarded to
Executive shall continue to be exercisable in accordance with the terms of the
Woodward 2017 Omnibus Incentive Plan, and the respective associated stock option
agreements (the “Award Agreements”). Notwithstanding the foregoing, in
consideration for the Executive’s agreement to the restrictive covenants
provided in Article 7 hereof, (i) all of Executive’s unvested stock options
previously granted to Executive, other than the October 2019 grant, shall
continue to fully vest following the Termination Date in accordance with their
respective original vesting schedules, notwithstanding anything to the contrary
contained in the Award Agreements; (ii) all of Executive’s unexercised stock
options granted to Executive prior to September 30, 2019 (which for the
avoidance of doubt includes such options that are vested and that are unvested)
shall continue to be exercisable for their respective remaining 10-year terms as
though the Executive had continued his employment for such full duration,
notwithstanding anything to the contrary contained in the Award Agreements (such
revised vesting and exercise periods, the “Stock Option Consideration”). For the
avoidance of doubt, the stock options granted to Executive on October 1, 2019
shall lapse and be forfeited pursuant to the terms of the applicable Award
Agreement.

(d) Relocation Benefits.  Executive will be reimbursed for unwinding his recent
relocation from Baltimore, Maryland, to Fort Collins, Colorado, specifically,
with regard to the personal property and the sole real property, in each case,
as acquired by Executive for his Fort Collins residence,  as follows:

(i) With respect to such real property, the Company shall undertake,  for a
period of 90 days from and after the Termination Date, to sell the real property
on behalf of Executive through a third party contractor or agency providing
relocation services as may be selected by the Company at its discretion.  In the
event of a sale hereunder, the Company shall remit to Executive an amount equal
to the sum of (A) the net proceeds received from such sale, and (B) the
shortfall, if any, between  (x) Executive’s purchase price of the real property
(including any improvements thereto) and (y)  the net sale proceeds.  For
purposes of this subsection (i), Executive shall be entitled to establish a
minimum sale price for the real property; provided, however, that such minimum
sale price shall not be greater than the Executive’s purchase price (including
any improvements thereto). In the event such real property is not sold within 90
days following the Termination Date, the Company shall, no later than 10
business days thereafter, purchase the real property from Executive at an amount
equal to his purchase price (including any improvements thereto). All
transaction fees associated with such sale, and all carrying costs of the real
property (i.e., mortgage interest, property insurance, and HOA fees) between the
Termination Date and the sale date (whether pursuant to a third party sale or an
outright sale to the Company), shall be borne by the Company.

(ii) With respect to such personal property, the Company shall, no later than 10
business days following the Termination Date, purchase the property from
Executive at an amount equal to his purchase price for such personal property.



2

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

(e) Healthcare Benefits.  In lieu of providing Executive with any premiums or
insurance coverage under any continued healthcare benefits, including the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or applicable state
law, or other similar benefits, Company will pay Executive, no later than ten
(10) business days following the completion of the Revocation Periods described
in Article 13, the lump sum amount of Thirty-Seven Thousand dollars
($37,000.00), approximating the pre-tax value of such coverage for a 12-month
period (the “Healthcare Consideration”).

(f) Outplacement Services.  Executive will be eligible to receive outplacement
services through Lee Hecht Harrison upon the Effective Date of this Agreement
for a period of 12 months.

(g) Elimination of FY20 Bonus.  For the avoidance of doubt, Executive shall not
be entitled to any cash payments under the fiscal year 2020 Woodward Variable
Incentive Plan (“WVIP”), as the Company has elected to eliminate all such WVIP
payments on an enterprise-wide basis.

(h) Consideration.  Executive acknowledges that the Severance Pay, the Cash LTI
Consideration, the Stock Option Consideration, the Relocation Benefits, the
Healthcare Consideration, and other consideration set forth herein exceeds that
to which Executive would otherwise be entitled upon termination of employment
without providing a release of claims under the normal operation of the
Company’s benefit plans, policies, and/or practices. Irrespective of whether
Executive signs this Agreement, Executive will be paid all compensation earned
through the Termination Date.

2. Waiver and Release.   For valuable consideration from the Company, receipt of
which is hereby acknowledged, Executive waives, releases, and forever discharges
the Company and its current and former parents, subsidiaries, affiliates,
divisions, shareholders, owners, members, officers, directors, attorneys,
agents, employees, insurers, successors, and assigns, and the Company’s
parents’, subsidiaries’ and affiliates’ divisions, shareholders, owners,
members, officers, directors, attorneys, agents, employees, insurers,
successors, and assigns (collectively referred to as the “Company Releasees”)
from any and all rights, causes of action, claims or demands, whether express or
implied, known or unknown, that arise on or before the date that Executive
executes this Agreement, which Executive has or may have against the Company
and/or the Company Releasees, including, but not limited to, any rights, causes
of action, claims, or demands relating to or arising out of the following:

(a) anti-discrimination, anti-harassment, and anti-retaliation laws, such as the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
and Executive Order 11141, which prohibit employment discrimination based on
age; Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866 (42
U.S.C. § 1981), the Equal Pay Act, and Executive Order 11246, which prohibit
discrimination based on race, color, national origin, religion, or sex
(including sexual harassment or sexual abuse); the Genetic Information
Nondiscrimination Act, which prohibits discrimination on the basis of genetic
information; the Americans With Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination based on disability;
and any other federal, state, or local laws prohibiting employment or wage
discrimination; and



3

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

(b) other employment laws, such as the Worker Adjustment and Retraining
Notification Act, which requires that advance notice be given of certain
workforce reductions; the Executive Retirement Income Security Act of 1974,
which, among other things, protects employee benefits; the Family and Medical
Leave Act, which requires employers to provide leaves of absence under certain
circumstances; state laws which regulate wage and hour matters, including all
forms of compensation, vacation pay, sick pay, compensatory time, overtime,
commissions, bonuses, and meal and break periods; state family, medical, and
military leave laws, which require employers to provide leaves of absence under
certain circumstances; the Sarbanes Oxley Act; and any other federal, state, or
local laws relating to employment which—to the extent Executive performed work
for the Company in West Virginia—would include, without limitation, the West
Virginia Human Rights Act, and—to the extent Executive performed work for the
Company in New Jersey—would include, without limitation, the New Jersey
Conscientious Executive Protection Act; and

(c) tort, contract, and quasi-contract claims, such as claims for wrongful
discharge, physical or personal injury, sexual harassment or sexual abuse,
intentional or negligent infliction of emotional distress, fraud, fraud in the
inducement, negligent misrepresentation, defamation, invasion of privacy,
interference with contract or with prospective economic advantage, breach of
express or implied contract, unjust enrichment, promissory estoppel, breach of
covenants of good faith and fair dealing, negligent hiring, negligent
supervision, negligent retention, and similar or related claims;

(d) all remedies of any type, including, but not limited to, damages and
injunctive relief, in any action that may be brought on Executive’s behalf
against the Company and/or the Company Releasees by any government agency or
other entity or person;  

(e) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
or to be received by Executive, whether as a result of this Agreement or
otherwise;

(f) any claim related to any decision(s), for whatever reason, by any of the
Woodward Releasees to not re-hire Executive at any time in the future; and

(g) any and all claims for attorneys’ fees and costs.

Executive understands that Executive is releasing claims about which Executive
may not know anything at the time Executive executes this Agreement. Executive
acknowledges that it is Executive’s intent to release such unknown claims, even
though Executive recognizes that someday Executive might learn new facts
relating to Executive’s employment or learn that some or all of the facts
Executive currently believes to be true are untrue, and even though Executive
might then regret having signed this Agreement. Nevertheless, Executive
acknowledges Executive’s awareness of that risk and agrees that this Agreement
shall remain effective in all respects in any such case. Executive expressly
waives all rights Executive might have under any laws, including, without
limitation, the laws set forth in Exhibit A to this Agreement, intended to
protect Executive from waiving unknown claims.



4

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

3. Excluded Claims. Notwithstanding anything to the contrary in this Agreement,
the waiver and release contained in this Agreement shall exclude awards to
Executive from or by a government agency for providing information, as well as
any rights or claims that (a) may arise after the date on which Executive
executes this Agreement; or (b) cannot be released under applicable law (such as
worker’s compensation and unemployment insurance claims). In addition, the
Parties agree that this Agreement shall not adversely affect, alter, or
extinguish any vested right that Executive may have with respect to any pension
or other retirement benefits to which Executive is or will be entitled by virtue
of Executive’s employment with the Company, and nothing in this Agreement shall
prohibit Executive from enforcing such rights. Moreover, nothing in this
Agreement shall prevent or preclude Executive from challenging in good faith the
validity of this Agreement, nor does it impose any conditions precedent,
penalties, or costs for doing so, unless specifically authorized by applicable
law.

4. No Other Claims. Except to the extent previously disclosed by Executive in
writing to the Company, Executive represents and warrants that Executive has
(a) filed no claims, lawsuits, charges, grievances, or causes of action of any
kind against the Company and/or the Company Releasees and, to the best of
Executive’s knowledge, Executive possesses no claims (including Fair Labor
Standards Act (“FLSA”) and worker’s compensation claims); (b) received any and
all compensation (including overtime compensation), meal periods, and rest
periods to which Executive may have been entitled, and Executive is not
currently aware of any facts or circumstances constituting a violation by the
Company and/or the Company Releasees of the FLSA or other applicable wage, hour,
meal period, and/or rest period laws; and (c) not suffered any work-related
injury or illness within the twelve (12) months preceding Executive’s execution
of this Agreement, and Executive is not currently aware of any facts or
circumstances that would give rise to a worker’s compensation claim against the
Company and/or the Company Releasees.

5. Sexual Harassment/Sexual Abuse Claims (Tax Cuts and Jobs Act
Disclosure). This Agreement has been offered to Executive based on the Company’s
understanding that Executive has not suffered any sexual harassment or sexual
abuse in connection with Executive’s employment by the Company or services
rendered in connection with the Company, including by any owner, director,
officer, partner, manager, employee, agent, client, potential client, customer,
potential customer, vendor, or supplier of the Company. If that understanding is
incorrect, then Executive should promptly provide information relating to any
such sexual harassment or sexual abuse in writing as soon as practicable to the
Company contact identified in the “Review and Revocation Periods” Paragraph
below, even if Executive has previously reported such information prior to
receiving this Agreement. The disclosure of such information will not adversely
affect the terms of this Agreement, nor will it extend the time periods
described in the “Review and Revocation Periods” Paragraph below. If Executive
does not provide such information in accordance with this Paragraph before
Executive’s execution of this Agreement, then by signing this Agreement
Executive represents and warrants that Executive has not suffered any sexual
harassment or sexual abuse in connection with Executive’s employment by the
Company or services rendered in connection with the Company, including by any
owner, director, officer, partner, manager, employee, agent, client, potential
client, customer, potential customer, vendor, or supplier of the Company.



5

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

6. Wage Deduction Orders.  Executive represents and warrants that Executive is
not subject to any wage garnishment or deduction orders that would require
payment to a third party of any portion of the Severance Pay. Any exceptions to
the representation and warranty contained in this Paragraph must be described in
writing and attached to the executed copy of this Agreement that Executive
submits to the Company. Such disclosure shall not disqualify Executive from
receiving Severance Pay under this Agreement; provided, however, that the amount
of Severance Pay described in Paragraph 1 shall be reduced in accordance with
any such wage garnishment or deduction order as required by applicable law.

7. Restrictive Covenants. The Executive shall be subject to the following
restrictive covenants as of the Effective Date of this Agreement:

(a) Noncompetition.   Except as may be prohibited by applicable law, for a
period of twelve (12) months after the Termination Date, the Executive shall not
(i) directly or indirectly act alone or in concert or conspire with any person
in order to engage in or prepare to engage in or to have a financial or other
interest in any business or any activity which the Executive knows (or
reasonably should have known) to be directly competitive with the business of
the Company or its subsidiaries as then being carried on; or (ii) serve as an
employee, agent, partner, shareholder, director or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business or any activity which the Executive knows (or reasonably should have
known) to be directly competitive with the business of the Company or its
subsidiaries as then being carried on (provided, however, that notwithstanding
anything to the contrary contained in this Agreement, the Executive may own up
to five percent (5%) of the outstanding shares of the capital stock of a company
whose securities are registered under Section 12 of the Securities Exchange Act
of 1934).



6

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

(b) Confidentiality.  The Company has advised the Executive, and the Executive
acknowledges, that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company. Other than in the regular course of the Executive's employment with the
Company, all Protected Information shall remain confidential permanently and the
Executive shall not at any time, directly or indirectly, divulge, furnish, or
make accessible to any person, firm, corporation, association, or other entity,
nor use in any manner, at any time or for any reason, any Protected Information,
or cause any such information of the Company to enter the public domain, other
than with the written consent of the Company or as may be required by law or leg
al process (after giving the Company notice and an opportunity to contest such
requirement). For purposes of this Agreement, "Protected Information" means
trade secrets, confidential and proprietary business information of the Company
and its subsidiaries, and any other information of the Company and its
subsidiaries, including, but not limited to, customer lists (including potential
customers), sources of supply, processes, plans, materials, pricing information,
internal memoranda, marketing plans, internal policies, and products and
services which may be developed from time to time by the Company and its
subsidiaries and their agents or employees, including the Executive; provided,
however, that information that is in the public domain (other than as a result
of a breach by the Executive of this Agreement), approved for release by the
Company or law fully obtained from third parties who are not bound by a
confidentiality agreement with the Company, is not Protected Information.

(c) Nonsolicitation.  For a period of twelve (12) months after the Termination
Date, the Executive shall not employ or retain or solicit for employment or
arrange to have any other person, firm, or other entity employ or retain or
solicit for employment or otherwise participate in the employment or retention
of any person who is an employee or consultant of the Company or any subsidiary
thereof. Nothing in the foregoing shall preclude the Executive’s rights to make
generalized searches for employees by use of media advertisements that do not
specifically target such individuals.  

(d) Cooperation.  Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive's employment by the Company or any of its
subsidiaries.

(e) Nondisparagement.  At all times, the Executive and Company agree not to
disparage the one another or otherwise make comments harmful to the other’s
reputation.



7

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

(f) Remedies.  The Executive and the Company agree that the restrictive
covenants contained in this Article 7 are reasonable under the circumstances,
and further agree that if in the opinion of any court of competent jurisdiction
any such covenant is not reasonable in any respect, such court will have the
right, power and authority to excise or modify any provision or provisions of
such covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive's obligations under this Article 7  would be inadequate and that
damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof of the
Executive's violation of any such provision of this Agreement, the Company will
be entitled to seek immediate injunctive relief, including but not  limited to,
a temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage.

(g) Adherence to Company’s Insider Trading Policy.  Executive shall remain
subject to quarterly blackout period currently in effect until the trading
restrictions under such blackout period is lifted, effective on the third
business day following the public release by Woodward of its earnings for the
second quarter of fiscal year 2020, and shall comply with all provisions of the
Company’s Insider Trading Policy as applicable to employees following their
separation date. Following the Termination Date, and provided the Executive no
longer gains access to or receives material non-public information regarding the
Company (including but not limited to consolidated financial information),
Executive shall no longer be subject to any Company imposed blackout
restrictions.

8. Right to Communicate.  

(a) Notwithstanding any provision of this Agreement or any other agreement
executed by Executive to the contrary, there shall be no restriction on
Executive’s ability to (i) report violations of any law or regulation,
(ii) provide truthful testimony or information pursuant to subpoena, court
order, or similar legal process, (iii) provide truthful information to
government or regulatory agencies, or (iv) otherwise engage in whistleblower
activity protected by the Securities Exchange Act of 1934, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or any rules or regulations issued
thereunder, including, without limitation, Rule 21F-17. 

(b) In addition, 18 U.S.C. §1833(b) provides, “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement, any other agreement executed by Executive, or any
Company policy is intended to conflict with this statutory protection.



8

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

9. Future Employment With the Company.  Executive agrees that neither Company
nor any affiliate of Company has any obligation to hire or rehire Executive at
any time in the future. Executive forever releases, waives, and relinquishes any
right or claim to be hired by, or to reinstatement with, the Company (or any
affiliate of the Company). Executive agrees that this Agreement is a lawful,
non-discriminatory, and non-retaliatory basis upon which the Company (or any
affiliate of the Company) may refuse to hire or rehire Executive.

10. Non-Admission of Liability.  The Parties agree that nothing contained in
this Agreement is to be construed as an admission of liability, fault, or
improper action on the part of either of the Parties.

11. Return of Company Property.  Executive represents and warrants that
Executive has returned all property belonging to the Company, including, but not
limited to, all keys, access cards, office equipment, computers, cellular
telephones, notebooks, documents, records, files, written materials, electronic
information, credit cards bearing the Company’s name, and other Company property
(originals or copies in whatever form) in Executive’s possession or under
Executive’s control, with the exception of this Agreement and compensation and
benefits-related documents concerning Executive.

12. Consultation With Legal Counsel. The Company hereby advises Executive to
consult with an attorney prior to signing this Agreement.

13. Review and Revocation Periods.   Executive acknowledges that Executive has
been given at least twenty-one  (21) days to consider this Agreement from the
date that it was first given to Executive.  Executive agrees that changes in the
terms of any version(s) of this Agreement, whether material or immaterial, do
not restart the running of the twenty-one  (21)-day consideration period.
 Executive may accept the Agreement by executing this Agreement within the
designated time period. Executive shall have seven (7) days from the date that
he executes the Agreement to revoke his acceptance of the Agreement by
delivering written notice of revocation within the seven (7)-day period to the
following Company contact:

Woodward, Inc.

Attn: Paul Benson,  Corporate Vice President, Human Resources

1081 Woodward Way, Fort Collins CO 80524

﻿

If Executive does not revoke acceptance, this Agreement will become effective
and irrevocable by Executive on the eighth day after Executive has executed it.

For the avoidance of doubt, if Executive elects not to execute this Agreement
and return it to the Company by May 1, 2020 (the “Expiration Date”), the offer
to pay the Severance Pay will automatically expire on the Expiration Date. If
Executive or Executive’s agent proposes new or different terms to the Company
from those contained in this Agreement, such proposal will nullify the offer to
pay Severance Pay unless and until the Company renews its offer or makes a
subsequent offer, in which case the terms of the renewed or subsequent offer (if
any) will control. If Executive exercises any right of revocation Executive has
under this Agreement, the offer to pay the Severance Pay will expire on the date
of such revocation.



9

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

14. Choice of Law.   This Agreement is made and entered into in Colorado and, to
the extent the interpretation of this Agreement is not governed by applicable
federal law, shall be interpreted and enforced under and shall be governed by
the laws of that state.

15. Severability. Should any provision of this Agreement be held to be illegal,
void or unenforceable, such provision shall be of no force and effect. However,
the illegality or unenforceability of any such provision shall have no effect
upon, and shall not impair the enforceability of, any other provision of this
Agreement.

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

17. Binding Effect.   This Agreement shall be binding upon and inure to the
benefit of Executive, the Company, and the Company Releasees, and their
respective representatives, predecessors, heirs, successors, and assigns.

18. Entire Agreement.   This Agreement contains the complete understanding
between the Parties as to the subject matter contained herein, and no other
promises or agreements shall be binding unless signed by both an authorized
representative of the Company and Executive. In signing this Agreement, the
Parties are not relying on any fact, statement, or assumption not set forth in
this Agreement. Notwithstanding the foregoing, Executive understands that any
agreements signed by Executive to which the Company is a party, a successor, or
an assign concerning non-disclosure of confidential information,
non-competition, non-solicitation, tuition reimbursement, loan repayment,
deductions from final compensation ownership of inventions or intellectual
property, equity or stock plans, or the like, are not superseded by this
Agreement. Rather, the terms of such agreements are incorporated herein by
reference and, to the extent such agreements impose upon Executive additional
and/or broader obligations than contained herein, such terms and conditions will
be controlling unless the Company expressly waives in writing its right to
enforce such terms and conditions.

19. Code Section 409A Compliance. It is intended that this Agreement shall
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and other guidance promulgated thereunder (“Code
Section 409A”), or be exempt from the application of Code Section 409A. For
purposes of Code Section 409A, the right to a series of installment payments
hereunder shall be treated as a right to a series of separate payments. In no
event may Executive, directly or indirectly, designate the calendar year of any
payment under this Agreement. Notwithstanding any provision in this Agreement to
the contrary, any references to termination of employment or Termination Date
shall mean and refer to “separation from service” and the date of such
“separation from service” as that term is defined in Code Section 409A.



10

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

20. Specified Executive. Notwithstanding any other provision of this Agreement
to the contrary, because Executive is considered a “specified employee” for
purposes of Code Section 409A, any payment that constitutes “deferred
compensation” within the meaning of Code Section 409A that is otherwise due to
Executive as a result of such Executive’s “separation from service” under this
Agreement during the six (6)-month period immediately following Executive’s
“separation from service” shall be accumulated and paid to the Executive on the
first day of the seventh month following such “separation from service”
(“Delayed Payment Date”), provided that if Executive dies prior to the payment
of such amounts, such amounts shall be paid to the personal representative of
Executive’s estate on the first to occur of the Delayed Payment Date or ten (10)
days following the date of Executive’s death.

21. Representation and Warranty of Understanding.   By signing below, Executive
represents and warrants that he: (a) has carefully read and understands the
terms of this Agreement; (b) is entering into the Agreement knowingly,
voluntarily and of his own free will; (c) understands its terms and significance
and intends to abide by its provisions without exception; (d) has not made any
false statements or representations in connection with this Agreement; and
(e) has not transferred or assigned to any person or entity not a party to this
Agreement any claim or right released hereunder, and Executive agrees to
indemnify the Company and hold it harmless against any claim (including claims
for attorneys’ fees or costs actually incurred, regardless of whether litigation
has commenced) based on or arising out of any alleged assignment or transfer of
a claim by Executive.

﻿

 

 

 

 

/s/ Jonathan W. Thayer

 

April 23, 2020

Jonathan W. Thayer

 

DATE

﻿

﻿

Woodward, Inc.

﻿

 

 

 

 

/s/ Paul P. Benson

 

April 28, 2020

Paul P. Benson

(Corporate Vice President, Human Resources)

 

DATE

﻿

﻿





11

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

Exhibit A

﻿

As emphasized in the Agreement, Executive understands that Executive is
releasing claims that Executive may not know about and that Executive expressly
waives and relinquishes all rights and benefits which Executive may have under
any state or federal statute or common law principle that would otherwise limit
the effect of this release to claims known or suspected prior to the date
Executive sign this Agreement, including, but not limited to, the effect of
protections afforded by the following laws:

﻿

1.California Executives

Section 1542 of the Civil Code of the State of California states as follows:

﻿

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her would have materially
affected his or her settlement with the debtor or released party.”

﻿

2.Montana Executives

﻿

Section 28-1-1602 of the Montana Code Annotated states as follows:

﻿

“A general release does not extend to claims which the creditor does not know or
suspect to exist in the creditor’s favor at the time of executing the release,
which, if known by the creditor, must have materially affected the creditor’s
settlement with the debtor.”

﻿

3.North Dakota Executives

﻿

Section 9-13-02 of the North Dakota Century Code states as follows:

﻿

“A general release does not extend to claims which the creditor does not know or
suspect to

exist in the creditor’s favor at the time of executing the release, which if
known by the creditor,

must have materially affected the creditor’s settlement with the debtor.”

﻿

4.South Dakota Executives

﻿

Section 20-7-11 of the South Dakota Codified Laws states as follows:

﻿

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his [or her] favor at the time of executing the release,
which if known by him [or her] must have materially affected his [or her]
settlement with the debtor.”

﻿

Thus, notwithstanding the provisions of Section 1542 of the Civil Code of the
State of California, Section 28-1-1602 of the Montana Code Annotated, Section
9-13-02 of the North Dakota Century Code, and Section 20-7-11 of the South
Dakota Codified Laws, and for the purpose of implementing a full and complete
release and discharge of the Company and the Company Releasees, Executive
expressly acknowledges that this release is intended to include in its effect,
without limitation, all claims which Executive does not know or suspect to exist
in Executive’s favor at the time Executive executes this Agreement, and that
this Agreement contemplates the extinguishment of any such claims. 

﻿



12

--------------------------------------------------------------------------------